17-01101-scc         Doc 23       Filed 11/19/18        Entered 11/19/18 15:04:42               Main Document
                                                       Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :         Chapter 11
                                                               :
RUNWAY LIQUIDATION                                             :         Case No. 17-10466 (SCC)
HOLDINGS, LLC, et al.,1                                        :
                                                               :         Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x
                                                               :
DAVID MACGREEVEY, in his capacity as                           :
PLAN ADMINISTRATOR,                                            :
                                                               :         Adv. Pro. No. 17-01101 (SCC)
                  Plaintiff,                                   :
                                                               :
         vs.                                                   :
                                                               :
NYAM, LLC,                                                     :
                                                               :
                  Defendant.                                   :
---------------------------------------------------------------x

                             SCHEDULING STIPULATION RELATING
                            TO MOTIONS FOR SUMMARY JUDGMENT

         This Scheduling Stipulation is entered into by and between plaintiff, David MacGreevey,

solely in his capacity as plan administrator in the above-captioned chapter 11 cases (“Plaintiff”)

and Defendant NYAM, LLC (“Defendant”).

         WHEREAS, on November 13, 2018, the United State Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”) held a pre-motion conference (the “Conference”)

regarding Plaintiff’s proposed motion for summary judgment; and




1
    A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
    Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
    Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation,
    LLC (9200); and MMH Liquidation, LLC (3854).


DOCS_NY:37772.3
17-01101-scc        Doc 23     Filed 11/19/18     Entered 11/19/18 15:04:42           Main Document
                                                 Pg 2 of 3


        WHEREAS, at the Conference, the Court authorized Plaintiff to file a motion for

summary judgment and directed the parties to stipulate to a briefing schedule:

        IT IS HEREBY STIPULATED AND AGREED THAT

        1.        Plaintiff shall file and serve its motion for partial summary judgment on or before

November 20, 2018.


        2.        Defendant shall file and serve its opposition to Plaintiff’s motion and its cross-

motion for summary judgment, if any, on or before December 18, 2018.


        3.        Plaintiff shall file and serve its reply in support of its motion and its opposition to

any cross-motion of Defendant on or before January 4, 2019.


        4.        Defendant shall file its reply in support of its motion, if any, on or before

January 14, 2019.


        5.        A hearing on Plaintiff’s motion for summary judgment and any cross-motion of




                                                     2
DOCS_NY:37772.3
17-01101-scc      Doc 23   Filed 11/19/18    Entered 11/19/18 15:04:42       Main Document
                                            Pg 3 of 3


Defendant shall take place before the Bankruptcy Court on January 17, 2019 at 2:00 p.m.


  Dated: November 15, 2018                        Dated: November 15, 2018


  GRIFFIN HAMERSKY LLP                            PACHULSKI STANG ZIEHL & JONES
                                                  LLP

  /s/ Michael D. Hamersky                         /s/ Beth E. Levine
  Scott A. Griffin                                Robert J. Feinstein
  Michael D. Hamersky                             Bradford J. Sandler
  420 Lexington Avenue, Suite 400                 Beth E. Levine
  New York, NY 10170                              780 Third Avenue, 34th Floor
  Telephone: (646) 998-5580                       New York, NY 10017
  Facsimile: (646) 998-8284                       Telephone: (212) 561-7700
  Email: sgriffin@grifflegal.com                  Facsimile: (212) 561-7777
          mhamersky@grifflegal.com                Email: rfeinstein@pszjlaw.com
                                                         bsandler@pszjlaw.com
  Counsel to NYAM LLC                                    blevine@pszjlaw.com

                                                  Counsel to the Plan Administrator



SO ORDERED:

November 19, 2018


/S/ Shelley C. Chapman
HONORABLE SHELLEY C. CHAPMAN
UNITED STATES BANKRUPTCY JUDGE




                                              3
DOCS_NY:37772.3
